ORDER
PER CURIAM.
Defendant appeals from a judgment of conviction following a jury trial of one count of assault in the first degree, Section 565.050, RSMo 1994, a class B felony, and one count of armed criminal action, Section 571.015, RSMo 1994. Defendant was sentenced to eleven years’ imprisonment for first-degree assault and ten years’ imprisonment for armed criminal action to be served consecutively. Defendant contends the trial court erred in offering the instruction for the lesser included offense because the evidence did not support the instruction. Defendant submitted the instruction complained of on appeal and concedes the error is not preserved under Rule 28.03, and therefore seeks plain error review.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. Defendant cannot complain of an instruction given at his request. State v. Leisure, 796 S.W.2d 875, 877 (Mo. banc 1990); State v. Martindale, 945 S.W.2d 669, 674 (Mo.App. E.D.1997). An opinion reciting the detailed facts and restating principles of law would have no prece-dential value. The judgment is affirmed in accordance with Rule 30.25(b).